DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
Applicants’ Amendment/Response and Javorsky Declaration dated 10/26/2020 are acknowledged and have been carefully considered.  In the Amendment/Response, claims 1-5, 7-9, 19, and 20 were amended.  Claims 1-5, 7-14, 16, and 19-22 remain pending and have been examined in this action.  Applicants’ arguments were not found to be persuasive in view of the previously cited art of record (see Response to Arguments below).  Claims 1-5, 7-14, 16, and 19-22 remain rejected.  The following rejections are either reiterated or newly applied to address amendments to the claims, and constitute the complete set of rejections currently being applied to the present application.  This action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Garibyan et al. in view of Elkins et al., Altshuler et al., Nayak et al., and Trombley et al.  All references were cited previously.
Regarding claims 1, 2, 19 and 20, Garibyan et al. disclose a method for improving a cosmetic appearance of a subject's skin, such as skin tightening, comprising identifying a target tissue by imaging and delivering a cold slurry from a cannula to a target tissue such as adipose tissue or connective tissue underneath a subject's skin, thereby cooling the target tissue (see paragraphs [0205] to [0207]).  The cold slurry of Garibyan et al. comprises between about 0.1% and 75% ice particles by weight (see paragraph [0006]).
Regarding claim 3, Garibyan et al. disclose delivering a cold slurry to muscle tissue.  Garibyan et al. disclose that cooling muscle temporarily inhibits the muscle from contracting to reduce facial spasms and the resulting lines in the skin which are associated with the muscle contraction (see paragraphs [0146] and [0172]).  
Regarding claim 7, Garibyan et al. disclose delivering a cold slurry to tissue adjacent to the target tissue (see paragraph [0029]).  
Regarding claims 8 and 9, Garibyan et al. disclose delivery devices such as cannulas.  Garibyan et al. disclose inserting the cannula through a subject's skin, advancing the cannula to connective tissue or through connective tissue to a target tissue, and delivering the cold slurry through the cannula to the target tissue (see paragraphs [0179] and [0205]-[0207]).  
Regarding claim 10, Garibyan et al. disclose delivering a cold slurry to tissue in the abdomen (see paragraph [0183]).  

Regarding claim 12, Garibyan et al. disclose a cold slurry including 20% glycerol and 20% salt (see paragraph [0106]).  
Regarding claim 13, Garibyan et al. disclose a cold slurry having a mean temperature of about +10°C (see paragraph [0013]).  
Regarding claim 14, Garibyan et al. disclose a cold slurry including globular ice particles with a diameter of less than 1 mm (see paragraphs [100] and [0181]).  
Regarding claim 16, Garibyan et al. disclose injecting a fluid from a delivery device using a plunger disposed within a lumen (see paragraph [0161]).  

Regarding claim 1, Garibyan et al. do not explicitly recite disrupting fibrous tissue strands in cellulite with a cold slurry comprising ice to reduce the dimpled appearance of skin.
Regarding claim 4, Garibyan et al. do not explicitly recite cooling any one of a sebaceous gland, a nerve that innervates a sebaceous gland, and a combination of a sebaceous gland and a nerve that innervates the sebaceous gland with a cold slurry, thereby reducing the activity of the sebaceous gland that causes acne.
Regarding claim 5, Garibyan et al. do not explicitly recite cooling adipose tissue which has a dimpled appearance with a cold slurry, thereby inducing apoptosis and reducing the dimpled appearance.


Based on the teachings of Elkins et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to use the methods of Garibyan et al. to disrupt fibrous tissue strands in cellulite in a subject to improve a cosmetic appearance of the subject’s skin by: identifying fibrous connective tissue strands in cellulite by imaging and delivering a cold slurry to the fibrous connective tissue strands, with a reasonable expectation that the cooling effect provided by the cold slurry would be effective in disrupting the fibrous tissue strands, thereby 

Altshuler et al. teach cooling therapy techniques for reducing fatty tissue such as subcutaneous fat deposits and treating cellulite (see paragraphs [0007] and [0065]).  Altshuler et al. teach that cooling can be employed to selectively disrupt adipocytes, sebocyte and sebaceous glands by creating a low temperature gradient within a local region sufficient to selectively disrupt and thereby reduce the adipocytes contained within the local region.  Altshuler et al. further teach that cooling the local region around sebaceous glands at a temperature sufficient to selectively disrupt sebocyte and/or sebaceous gland(s) enables acne reduction (see paragraph [0052]).  Altshuler et al. teach that the cooling temperature gradient can be provided to the local region by exposing the subject's skin to a cooling element (see paragraph [0052]).  In one embodiment, the cooling agent is a slurry of water with suspended ice particles (see paragraph [0121]).  Altshuler et al. go on to teach that once their slurry is disposed in the subject's body (e.g., in a region of fat tissue) and the slurry cools the targeted tissue and causes apoptosis (see paragraph [0122]).


Regarding the limitations of claims 1, 16, 21, and 22, Garibyan et al. do not explicitly recite introducing a fluid into a lumen of a delivery device, agitating the fluid within the lumen with an integrated agitation device, cooling the fluid with a cooling device integrated in the delivery device, wherein the fluid is agitated while cooling the fluid.  Garibyan et al. also do not explicitly recite a cooling device that at least partially surrounds a lumen. 
Garibyan et al. disclose providing a fluid to the lumen of a bag; agitating the fluid within bag using an agitation device providing vibration such as ultrasonic vibration; and cooling the fluid within the lumen to generate the cold slurry using an external cooling device (see paragraph [0136]).  Garibyan et al. also disclose an apparatus including a first compartment containing an injectable fluid; a second 
Nayak et al. teach devices used for injecting or otherwise delivering multiple-component therapies to human or animal subjects.  The devices of Nayak et al. have injectors (e.g., syringes) attached to biaxial or a coaxial injection cannula (see Abstract).  Nayak et al. teach a device comprising an agitation device and temperature control device that can agitate and control the temperature of one or more component substances in the device (see paragraph [0048]).  The agitation device and temperature control device can be attached or connected to a fill reservoir or component injectors (see Figure 6).  Nayak et al. further teach that a coolant device (e.g., ice pack, endothermic reaction coolant, refrigeration unit, thermoelectric cooler, etc.) may be connected to, disposed on or otherwise associated with a fill syringe, fill reservoir or component injector syringe.  Nayak et al. go on to state that any suitable heating and/or cooling apparatus may be used to provide a component substance that is warmed or cooled to a desired temperature (see paragraph [0048]).
Trombley et al. teach methods of dispensing a multi-component medium. Trombley et al. teach methods including the step of agitating a medium during an injection procedure to maintain the components of the medium in a mixed state (see column 3, lines 47-51).  Figure 9 of Trombley et al. illustrates an embodiment of a syringe having an internal agitation mechanism which is a multi-component plunger that can mechanically mix components within the lumen of a syringe.
. 

Response to Arguments
Claim Rejections under 35 U.S.C. 103
Applicants argue that the method of Garibyan et al. of cooling a target tissue is distinct from Applicants’ recited method, which requires identifying a target tissue by imaging, delivering a cold slurry comprising ice to the target tissue, i.e., fibrous tissue strands in cellulite, wherein the ice mechanically disrupts the fibrous tissue strands.  Applicants argue that cooling target tissue to cause apoptosis is distinct from delivering a cold slurry comprising ice to fibrous tissue strands, in order to mechanically disrupt (cut) the fibrous tissue strands.  Applicants argue that Elkins et al., like Garibyan et al., 

Applicants’ arguments were not found to be persuasive in view of the previously cited art of record.
At the outset, the Examiner notes that it is unclear from Applicants’ disclosure and the Javorsky Declaration whether the ice in the cold slurry as claimed, or rather the act of injecting the cold slurry, mechanically disrupts fibrous tissue strands.  At page 8, injection from the cold slurry can also disrupt the vertical fibrous tissue strands 410, and reduce or eliminate their rigidity” (emphasis added).  Based on this passage, it appears that the injection velocity of the cold slurry, rather than the structure of the ice in the cold slurry, results in disruption of the fibrous tissue strands.  The pre-treatment and post-treatment images in the Javorsky Declaration also do not elucidate the exact cause of the mechanical disruption of the fibrous tissue strands.
Furthermore, the Examiner disagrees with Applicants that “mechanical disruption” is limited to “cutting” and/or “breaking”, as asserted in the Javorsky Declaration.  For example, in the context of muscle fibers, cited Elkins et al. teach that “cooling at or near the center of a muscle fiber can increase disruption of the ability of the muscle fiber to receive and relay the signal from the nerve…[f]urther, disrupting and/or eliminating portions of the muscle fiber close to the neuromuscular junction can disrupt the signal from reaching at least a portion of the length of the fiber, thereby disrupting muscle fiber contractility…[t]hus, disruption of muscle fiber contractility can be accomplished with partial damage and in the absence of complete elimination of the muscle fiber” (see paragraph [0133], emphasis added).  Based on at least this passage of Elkins et al., the Examiner believes that “mechanical disruption” of a fibrous tissue strand, given its broadest reasonable interpretation, encompasses structural remodeling, damage or other functional alteration of the fibrous tissue strand in addition to the cutting or breaking of the strand.  

Because “mechanical disruption” of a fibrous tissue strand, given its broadest reasonable interpretation based on the teachings of Elkins et al., also encompasses the structural remodeling or functional alteration of the fibrous tissue strand, the Examiner maintains that it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to use the methods of Garibyan et al. to disrupt fibrous tissue strands in cellulite in a subject by delivering a cold slurry to the fibrous connective tissue strands, with a reasonable expectation that the cooling effect provided by the cold slurry would be effective in disrupting the fibrous tissue strands, thereby achieving a loss of elasticity in the fibrous connective tissue strands and reducing a dimpled appearance in the cellulite.  As noted above, Elkins et al. explicitly teach that temperature may be varied to achieve temporary or permanent changes to the morphology of the collagen and elastin matrix to achieve a loss of elasticity within fibrous connective tissue during treatment of cellulite.  A skilled artisan would have permanent changes to the morphology of the collagen and elastin matrix in cellulite, resulting in a loss of elasticity within fibrous connective tissue as taught in Elkins et al., would inevitably encompass mechanical disruption of the fibrous tissue strands as claimed. 
For the reasons provided above, the rejections of the claims under 35 U.S.C. 103 have been maintained in view of the previously cited references.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615